Citation Nr: 0033418	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  97-17 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for 
bilateral varicose veins prior to January 12, 1998.  

2.  Entitlement to an increase in a 10 percent rating for 
varicose veins of the right lower extremity effective from 
January 12, 1998.

3.  Entitlement to an increase in a 10 percent rating for 
varicose veins of the left lower extremity effective from 
January 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.  
This case comes to the Board of Veterans' Appeals (Board) 
from a December 1996 RO decision which denied an increase in 
a 10 percent rating for bilateral varicose veins.  

In a July 1998 decision, the RO separately evaluated the 
veteran's bilateral varicose veins, assigning a 10 percent 
rating each for varicose veins of the right lower extremity 
and a 10 percent rating for varicose veins of the left lower 
extremity, effective from January 12, 1998.  The veteran 
continues his appeal for increased ratings for his varicose 
vein condition.  

In September 1999, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  Prior to January 12, 1998, when there was a change in 
rating criteria, and since that date, the veteran's service-
connected bilateral varicose veins have been no more than 
moderate in degree, with varicosities of superficial veins 
below the knees and symptoms of pain and cramping on 
exertion.  

2.  Effective from January 12, 1998, the veteran's service-
connected varicose veins of the right lower extremity and 
left lower extremity have been manifested by no more than 
intermittent edema of the leg or aching and fatigue in the 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral varicose veins prior to January 12, 1998 have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).

2.  The criteria for a rating in excess of 10 percent for 
varicose veins of the right lower extremity effective from 
January 12, 1998 have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7120 (1997 and 
2000).

3.  The criteria for a rating in excess of 10 percent for 
varicose veins of the left lower extremity effective from 
January 12, 1998 have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7120 (1997 and 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from May 1966 to May 1969.  
Service medical records show the veteran was treated and 
given a physical profile for bilateral varicose veins.  

In a March 1979 decision, the RO granted service connection 
and a noncompensable evaluation for bilateral varicose veins.  

In May 1996, the veteran was awarded Supplemental Security 
Income payments from the Social Security Administration on 
the basis of various impairments, primarily consisting of 
hearing loss and osteoarthritis (varicose veins were also 
mentioned).  In support of the decision, the most recent 
medical records pertaining to treatment of varicose veins 
were dated in 1994, showing that the veteran was seen with 
complaints of painful knots in his lower legs which had 
improved with the use of stockings, elevation, and pain 
medication.  

In an October 1996 decision, the RO assigned a 10 percent 
rating for bilateral varicose veins.  

In November 1996, the veteran submitted a claim, through his 
representative, for an increased rating for his service-
connected bilateral varicose veins.  

At a December 1996 VA examination, the veteran reported that 
in recent years his varicose veins had worsened with 
increased pain and swelling of the leg.  He reported that at 
times the leg became knotting-like and at times there was 
rupture of the knotting.  He presently stated that he had no 
ulcer or knotting and that he was using TED hose (i.e., anti-
embolism stockings) on both lower extremities.  On 
examination, there were minimal varicosities of the dorsum 
surface of both feet.  The skin of the dorsum of both feet 
was dark, indicating hyperpigmentation, but there had been no 
ulcer.  There was no swelling and very minimal varicosity of 
both lower legs which could hardly be seen.  There was no 
evidence of thrombosis that could be palpated.  There was no 
evidence of stasis dermatosis of either leg or foot except 
for the hyperpigmented skin.  The only positive finding was 
that the left leg was swollen about one inch greater than the 
right leg.  (For that reason, the doctor believed deep vein 
thrombosis ought to be ruled out by a venous Doppler.)  In 
the diagnosis, the doctor stated that there was minimal 
varicosity of the dorsum surface of both feet with 
hyperpigmented skin; that there was no evidence of knotting 
of the legs or ulceration of the legs or feet; and that the 
left leg was one inch larger than the right leg thereby 
requiring a venous Doppler to rule out deep vein thrombosis 
of the left leg.  

In a December 1996 decision, the RO denied an increase in a 
10 percent rating for bilateral varicose veins.  

VA outpatient records show that in January 1997 the veteran 
complained of tingling in both lower extremities after 
sitting down for about an hour.  He reported that the 
affected area was below both knees and that the tingling 
decreased when he moved his feet or elevated his legs.  He 
also reported increased pain with walking.  An examination 
revealed his distal pulses were weak.  A diagnosis was not 
given.  In February 1997, the veteran underwent a lower 
extremity arterial study, which revealed normal pulses, a 
normal Doppler test, and no vessel disease or limiting 
claudication.  

In a July 1997 letter, the veteran's representative claimed 
that the veteran underwent a recent Doppler test which showed 
deep vein involvement; that the veteran experienced daily 
swelling in the left leg with pain which was somewhat 
relieved with a daily dosage of pain medication; that he 
reported knots with bulges of blood vessels and required the 
daily wearing of support stockings to reduce swelling; and 
that he reported discoloration bilaterally from his feet to 
his knees.  

At a September 1997 RO hearing before a hearing officer, the 
veteran testified that he was currently receiving treatment 
for his varicose veins at the VA; that he was prescribed 
Jobst stockings to wear, Ibuprofen for pain relief, and 
vitamin C and aspirin to improve circulation; that he had to 
quit a job (as a counselor) due to his varicose veins because 
the job required a lot of walking, visiting with people, and 
standing up; that he experienced cramping in his legs and 
swelling of his calves and ankles; that he also experienced 
itching but no breakdown of the skin; that his varicose veins 
swelled up after walking about a block and that after walking 
about three or four blocks he had to lay down and elevate his 
legs; that his varicose veins were predominantly below his 
knees; that he had poor circulation above the knee but was 
unsure of the cause; that knots appeared in his legs merely 
on sitting down; that relief of his symptoms was obtained 
when he laid down and elevated his feet; and that he no 
longer served as an athletic coach due to standing 
restrictions.  

An October 1997 VA outpatient record indicates the veteran 
was seen for a routine follow-up visit with no complaints 
other than problems with his varicose veins.  An examination 
of the extremities revealed no edema but extensive varicose 
veins bilaterally.  The doctor noted that the veteran would 
be continued on his current medications for pain in his lower 
legs.  

In March 1998 at the VA, the veteran underwent a lower 
extremity venous study, which revealed a history of varicose 
veins and no evidence of deep venous thrombosis.  

At an April 1998 VA examination, the veteran reported that he 
was offered surgery for his varicose veins several years ago 
which he refused.  He reported that he had subsequently been 
treated with lower extremity Jobst stockings which had 
controlled the majority of his symptoms.  He still complained 
of mild swelling of the superficial veins if he was on his 
feet for long periods of time and numbness in his legs after 
crouching down for periods of time (the doctor did not 
believe that this was related to the veteran's varicose 
veins).  On examination, there were palpable femoral and 
distal pulses.  There was no edema.  After asking the veteran 
to walk back and forth for a period of time, he appeared to 
have varicosities that were quite minor in the greatest 
saphenous distribution below his knees.  It was noted that a 
lower extremity venous Doppler study had showed no evidence 
of deep venous thrombosis, no perforators, and some mild 
reflux into his superficial venous system.  The impression 
was mild bilateral lower extremity varicose veins.  Given the 
limited severity of the varicose veins and the veteran's 
objections to surgical intervention, the doctor recommended 
he continue to wear his Jobst stockings, to avoid long 
periods of standing in one place, and to keep his feet 
elevated at night.  

In a July 1998 decision, the RO separately evaluated the 
veteran's bilateral varicose vein condition, assigning a 10 
percent rating for varicose veins of the right lower 
extremity and a 10 percent rating for varicose veins of the 
left lower extremity, effective from January 12, 1998.  

In a July 1998 letter, the veteran expressed his continuing 
disagreement with the RO's decision, stating that his 
varicose vein condition was severe and continued to worsen 
from aching and fatigue after long periods of standing or 
walking.  

VA outpatient records show that in August 1998 an examination 
revealed that there no edema of the extremities and that the 
left leg was larger than the right leg (the veteran reported 
that this was a chronic problem).  The pertinent diagnosis 
was varicose veins secondary to an injury in Vietnam, which 
was well controlled with stockings.  In July 1999, an 
examination revealed nonpitting edema in the extremities, 
with the left greater than the right.  In August 1999, the 
veteran had no specific complaints except in reference to an 
ear disability.  An examination of the extremities at that 
time revealed that the veteran wore TED stockings and that 
there was no edema.  

In September 1999, the Board remanded the case to the RO for 
additional development.  

In an August 2000 supplemental statement of the case, the RO 
considered the veteran's increased rating claim in regard to 
regulations pertaining to the cardiovascular system in 
effective prior to and since January 12, 1998.

II.  Analysis

Initially, the Board is satisfied that all relevant evidence 
has been properly developed and that no further assistance is 
required to comply with the duty to assist.  38 U.S.C.A. 
§ 5103A, as added by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in claims for 
increased ratings; the more recent evidence is generally the 
most relevant in such claims, as it provides the most 
accurate picture of the current severity of the disabilities.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

During the course of the veteran's appeal, the regulations 
pertaining to the cardiovascular system were revised.  The 
veteran's service-connected bilateral varicose veins were 
initially evaluated under 38 C.F.R. § 4.104, Code 7120 
(effective prior to January 12, 1998).  Under this code, a 10 
percent rating is warranted for bilateral varicose veins that 
are moderate, with varicosities of superficial veins below 
the knees, with symptoms of pain or cramping on exertion.  A 
30 percent rating is warranted for bilateral varicose veins 
that are moderately severe, involving superficial veins above 
and below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 cm. in diameter, with symptoms of 
pain or cramping on exertion, and no involvement of the deep 
circulation.  

On January 12, 1998, the rating criteria for varicose veins 
were revised and are found in 38 C.F.R. § 4.104, Code 7120.  
Under the revised Code 7120, a 10 percent rating is warranted 
for varicose veins where there is intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent rating is 
warranted for varicose veins with persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted for varicose veins with 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A note to this code 
provides that these evaluations are for involvement of a 
single extremity, and that if more than one extremity is 
involved, each extremity is to be separately evaluated and 
combined (under 38 C.F.R. § 4.25), using the bilateral factor 
(38 C.F.R. § 4.26), if applicable.  

As the veteran's claim for an increased rating for his 
varicose vein condition was pending when the regulations 
pertaining to cardiovascular disorders were revised, he is 
entitled to the version of the law most favorable to him, 
although the new criteria are only applicable to the period 
of time after their effective date.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990); VAOPGCPREC 3-2000.  

At his 1997 hearing, the veteran claimed that he experienced 
pain, cramping, and swelling in his legs and that he obtained 
relief of his symptoms by laying down and elevating his feet.  
The medical evidence shows that on a December 1996 VA 
examination there was only very minimal varicosity of both 
lower legs and a left leg that was swollen about one inch 
larger than the right leg.  The doctor also noted minimal 
varicosities of the dorsum surface of both feet, which were 
dark with hyperpigmented skin (but not indicative of ulcers).  
A VA arterial study in February 1997 revealed there was no 
vessel disease or limiting claudication.  An October 1997 VA 
outpatient record indicates the veteran had extensive 
varicose veins bilaterally but no edema.  A March 1998 VA 
venous study revealed no evidence of deep venous thrombosis.  
On an April 1998 VA examination, the veteran complained of 
mild swelling of the superficial veins upon standing for long 
periods of time, but objectively there was no edema and his 
varicosities were noted to be quite minor in the greatest 
saphenous distribution below his knees.  The impression was 
mild bilateral lower extremity varicose veins, and the doctor 
recommended continued use of support stockings.  Subsequent 
VA outpatient records in 1998 and 1999 show that the 
veteran's varicose veins were well controlled with stockings 
and that, with the exception of a July 1999 notation of 
nonpitting edema, there was no edema of the lower 
extremities.  

Considering all of the evidence and the old and new rating 
criteria of Code 7120, the Board finds that an increased 
rating for the veteran's right and left leg varicose vein 
condition, both prior to and since January 12, 1998, is not 
warranted.  Prior to January 12, 1998, objective examination 
of his condition did not show that the bilateral varicose 
veins were moderately severe involving superficial veins 
above and below the knee, in order to meet the old criteria 
for an increased rating for bilateral varicose veins.  
Rather, the evidence shows that during such time the  
bilateral varicose veins were no more than moderate in 
degree, with varicosities of superficial veins below the 
knees and symptoms of pain and cramping on exertion; such 
warrants a 10 percent rating for bilateral varicose veins 
under the old rating criteria.  Effective from January 12, 
1998, objective examination of his condition also does not 
show that the veteran's bilateral varicose veins were 
moderately severe (for an increased rating under the old 
criteria) or that the condition in either leg was manifested 
by persistent edema that was incompletely relieved by 
elevation of the extremity (in order to meet the new criteria 
for an increased rating for each lower extremity).  Rather, 
the bilateral varicose veins remained no more than moderate 
in degree, as described in the old criteria for a 10 percent 
rating.  As to the new criteria, effective from January 12, 
1998, both the right and left leg varicose veins have been 
manifested by no more than intermittent edema of the leg or 
aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery; such supports the current 10 percent 
rating per leg under the new criteria.

The veteran has offered subjective complaints of leg pain and 
cramping and of an inability to walk or stand for long 
periods of time.  However, objective examination of his 
condition does not show that he meets the old criteria for a 
rating in excess of 10 percent for bilateral varicose veins 
prior to or since January 12, 1998, or that he meets the new 
criteria for a rating in excess of 10 percent for each lower 
extremity effective from January 12, 1998.

For the above-stated reasons, the preponderance of the 
evidence is against the claim for an increase in the 10 
percent rating for bilateral varicose veins prior to January 
12, 1998 and for an increase in a 10 percent rating for each 
lower extremity effective from January 12, 1998.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

An increase in a 10 percent rating for bilateral varicose 
veins prior to January 12, 1998 is denied.  

An increase in a 10 percent rating for varicose veins of the 
right lower extremity effective from January 12, 1998 is 
denied.

An increase in a 10 percent rating for varicose veins of the 
left lower extremity effective from January 12, 1998 is 
denied.




		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 

